Smith, J.,
delivered the opinion of the court.
This is an appeal from a conviction in the court below of the crime of unlawful retailing.
Appellant and Charlie Drummond, one of the witnesses for the state, are neighbors in the city of Hattiesburg, living only a short distance apart. H. E. Hammet, one of the witnesses for the state, was employed by .the city of Hattiesburg as a special detective to ferret out and report blind tigers. On the 26th day of September, 1910, Hammet approached Drummond at or near his (Drummond’s) residence, requested him to obtain for him a bottle of whiskey, and gave him the money to pay for it. It does not appear from the evidence where or from whom Hammet told Drummond to obtain the whiskey, and Hammet testifies that he does not know where Drummond obtained it, but that he went toward appellant’s house and returned with the whiskey. Drummond testi*175fied that he purchased the whiskey from appellant. This was denied by appellant, and, as a part of her defense, she attempted to show that the whiskey was sold to Ham-met by Drummond himself. -Hammet and the chief of police of the city of Hattiesburg .both testified that Ham-met was working for a regular salary, and that the amount he was to'receive did not depend upon the number of cases reported by him. Appellant proved by a member of the board of aldermen that this was not true, that Hammet had been paid one hundred dollars by the city, but that this was for “nine cases of detective work.” Appellant then offered to introduce the account filed by Hammet with the board of aldermen upon which this allowance was made, but an objection was interposed thereto and sustained by the court. If Hammet was not working for a regular salary, but was paid for each case .reported, this fact might have materially affected his credibility with the jury. The evidence was in conflict on this point, and the account filed’ by Hammet, upon which the allowance by the board of aldermen was made, would have disposed of that conflict. The court, therefore, erred in excluding it from the jury.
The second instruction granted the state is as follows:
“The court instructs the jury, for the state, that they are not authorized under the law to disregard the testimony of a witness merely because he is employed as a detective; but they must give the testimony of such witness the same credence as that of any other witness, unless they believe from the testimony that such wtiness has knowingly and corruptly sworn falsely to a material fact in issue.” The weight to be given such evidence, which, of course, varies with the circumstances of each case and the credibility of witnesses, are matters peculiarly within the. province of the jury, and of which the jury should be permitted to judge, uninfluenced by the views of the court relative thereto. The giving of this instruction was, therefore, error.
*176As the other matters complained of may not occur on another trial, we express no opinion thereon.

jReversed and remanded.